Case 2:18-cr-00278-JCZ-KK Document1 Filed 10/11/18 Page 1 of 2 PagelID#: 1

U.S, DISTRICT COURT
DISTRICT OF LOUISIANA
MESIESS RECEIVED

OCT 1 1 2018

TONY R. MIO IRE
BY Ep LAKE CHARLES DIVISION

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA

 

2:18-CR-00278

UNITED STATES OF AMERICA * CRIMINAL NO. Unassigned District Judge

* Magistrate Judge Kay
VERSUS * 18U.S.C. § 2241(c)

* 18US.C. § 2243(a)(1)

*
RONALD W. ALLEN JR. =

INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

AGGRAVATED SEXUAL ABUSE
18 U.S.C. § 2241(c)

Beginning on an unknown date but reasonably near to on or about the 17*+ day
of April, 2012 and continuing until on or about the 23"¢ day of June, 2013, in the
Western District of Louisiana, in the special territorial jurisdiction of the United —
States, at Fort Polk Military Base, the defendant, RONALD W. ALLEN JR., did
knowingly engage in a sexual act as defined in Title 18 United States Code, Section
2246(2), with a minor under the age of 12, in violation of Title 18, United States Code,

Section 2241(c). [18 U.S.C. § 2241(0)].
Case 2:18-cr-00278-JCZ-KK Document1 Filed 10/11/18 Page 2 of 2 PagelID#: 2

COUNT 2

SEXUAL ABUSE OF A MINOR OR WARD
18 U.S.C. § 2248A(a)(1)

Beginning on or about the 19% day of November, 2015 and continuing until on
or about the 17 day of June, 2016, in the Western District of Louistana, in the special
territorial jurisdiction of the United States, at Fort Polk Military Base, the defendant,
RONALD W. ALLEN JR., did knowingly engage in a sexual act as defined in Title 18
United States Code, Section 2246(2) with a minor between the ages of 12 years and
16 years, and who was at least 4 years younger than the defendant, in violation of

Title 18, United States Code, Section 2243(a)(1). [18 U.S.C. § 2243(a)(1)].

A-FRIJE BIT.

REDACTED

FOREPERSON: GRAND JURY

DAVID C. JOSEPH
United States Attorney

” bbb oo
OHNTUKE WALKER (LA Bar #18077)

Assistant United States Attorney
Western District of Louisiana
800 Lafayette Street, Suite 2200
Lafayette, LA 70501-6832
Telephone: (337) 262-6618

 

 
